PER CURIAM.
Appellant contends that the trial court erred when it concluded as a matter of law that appellee had no duty under the condominium documents to maintain landscaping items such as the “wood placement” that allegedly caused appellant’s injury. We agree and reverse. Questions of material fact remain as to whether the “wood placement” was located on the common properties as described in Article V of the condominium documents. The trial court erred in concluding as a matter of law that under Article IX, Sections 1 and 2 appellee was not liable as a matter of law. Accordingly, we reverse and remand for further proceedings.
REVERSED and REMANDED.
GUNTHER, C.J., and DELL and POLEN, JJ., concur.